EXHIBIT 10.5
 
Translated from the original Mandarin
 
Shenzhen (Nanshan): 0102278
Contract registration no.














Shenzhen Real Estate Lease Agreement
























Shenzhen Lease Administrative Office

 
 

--------------------------------------------------------------------------------

 
 
Lease Agreement


Landlord: Shenzhen Fengfu Real Estate Co. Ltd.
Address: Building 10th Central (W.), Shenzhen High-Tech Park, Shenzhen, China
Postal code: 518057
Representative:
Address:
Postal code:




Tenant: SinoHub SCM Shenzhen, Ltd.,
Address: Room B, 2cn floor, building 10th Central (W.), Shenzhen High-Tech Park,
Shenzhen, China
Postal code: 518057
Registration number or ID card number:
Representative:
Address:
Postal code:




According to Contract Law of People’s Republic of China, Real Estate
Administrative Law of Cities of People’s Republic of China, Lease Regulations of
Shenzhen Special Economic Zone, etc., the following agreement is between the
Landlord and the Tenant.


 
I.
The Landlord is the owner of certain premises situated at Room B & C, 2nd floor,
building 10 Central (W.), Shenzhen High-Tech Park, Shenzhen, China, hereinafter
referred to as the "Leasehold Premises". And the Landlord is desirous of leasing
the Premises to the Tenant upon the terms and conditions as contained herein.
The total space of the Leasehold Premises is 682.05m², and the building is
6-stories high.



The Landlord Shenzhen Fengfu Real Estate Co. Ltd. has a legal and valid Real
Estate Ownership certificate No. 4000014864.


 
II.
The rent reserved by the Landlord for the Leasehold Premises for the term herein
provided shall be RMB43/m²/month, hence the monthly rent for the Leasehold
Premises shall be RMB29,328,15.



 
III.
Upon the due execution of this Agreement, the Tenant shall deposit with the
Landlord the sum of RMB29,328,15 on the day of July 10, 2007.



 
IV.
The monthly rent shall be payable by the 11th of each month by the Tenant. While
receiving the rent, the Landlord shall issue the legal invoice to the Tenant.



 
V.
The term for the Leasehold Premises described above is from July 10, 2007 to
July 9, 2008.



The term agreed upon above can not exceed the year limit by which the land is
allowed to be used; the time exceeding the limit will be regarded as invalid.
Therefore, for the loss and damage caused herein will be executed compliant with
the term both parties agreed, if no such agreements, the loss and damage will be
borne by the Landlord.


 
VI.
During the term of the lease, the Leasehold Premises is used as office space.


 
 

--------------------------------------------------------------------------------

 

No part of the Premises shall be used at any time during the term of this
Agreement by the Tenant  for the purpose other than described above without the
consent in written form of the Landlord. Moreover, it must be with the approved
application to the real estate administrative departments to altering the
purpose of the Leasehold Premises.




 
VII.
The Landlord shall submit the Leasehold Premises to the Tenant and complete the
relative procedures by July 10, 2007.



Whereas, if the Landlord submits the Leasehold Premises later than the time
specified above,         the Tenant shall propose to extend the term of the
agreement. Both parties shall sign to confirm the extension and register at the
contract registration office.


 
VIII.
While submitting the Leasehold Premises, both parties shall confirm and specify
the conditions of the Premises including its facilities, and list in the
appendix of the agreement.



 
IX.
While submitting the Leasehold Premises, the Landlord may require the sum of
one-month rent deposit, i.e. RMB29,328,15 of which is hereby acknowledged by the
Landlord. Upon receiving such deposit, the Landlord shall issues a receipt to
the Tenant.



When one of these conditions occurs, the Landlord shall return the deposit to
the Tenant:
 
a)
When the agreement expires, and the Tenant does not breach the terms;

 
b)
The agreement is terminated due to the reason of the Landlord.



When one of these conditions occurs, the Landlord shall not return the deposit
to the Tenant:
 
a)
The Tenant terminates the agreement earlier to the expiration, or for other
reasons which lead to the termination of the agreement;

 
b)
During the term of the agreement, the Tenant fails to execute the agreement on
its side.



 
X.
During the term of the agreement, the Landlord is liable to pay for the land use
fee, taxes, lease administrative fees, etc. of the Leasehold Premises and the
Tenant shall pay for the water and electricity supply, sanitary fee,
administrative fee, etc. of the Leasehold Premises on time.



 
XI.
The landlord shall ensure the submitted Leasehold Premises together with its
facilities can fulfill the rental purpose, and guarantee it comply with the
relative laws and regulations.



For the personnel and economic damage made to the Tenant caused by the Landlord
in accident or on purpose during the term of the agreement, the Tenant shall
reserve the right to require corresponding compensation by the Landlord.


 
XII.
The Tenant shall take in use of the Leasehold Premises and its facilities
properly and not use the Premises against the law. The Landlord shall not
interfere or prevent the Tenant from putting the use of the Premises properly.



 
XIII.
During the term of the agreement, if breakdown or damage occurs to the Leasehold
Premises and its facilities, not for the fault of the Tenant, the Tenant shall
inform the Landlord and take effective measures to stop the breakdown or faults
from getting worse. While the Landlord shall have it fixed or appoint the Tenant
to fix such breakdown or faults within 10 days after being informed. When the
Tenant fails to inform the Landlord, or the Landlord fails to exercise the
fixing liability after being informed, the Tenant can fix the problem after
having it registered at administrative office.



The Tenant shall fix the breakdown or faults in time and inform the Landlord
when emergency occurs and immediate measures must be taken.

 
 

--------------------------------------------------------------------------------

 
 
The fixing expenses arising from the two situations described above, including
the situation that the Tenant stands for the Landlord to fix the faults or takes
measures to prevent more severe damages) shall be paid by the Landlord. If the
Tenant fails to exercise its liability, not informing the Landlord or taking
effective measures in time, thus more damage is made, the fixing expenses of
this extra part shall paid by the Tenant.


 
XIV.
During the term of the agreement, if breakdown or damage occurs to the Leasehold
Premises and its facilities due to the fault of the Tenant, the Tenant shall
inform the Landlord in time and is liable of fixing or compensating for the
loss. When the Tenant refuses to fix or compensate for the loss, after having it
registered at the administrative office, the Landlord shall having the breakdown
or faults fixed, while the incurring expenses shall be paid by the Tenant.



 
XV.
During the term of the agreement, neither party shall make alterations to the
building or improvements on the Premises or construct any building or make any
other improvements on the Premises without the prior written consent of the
other party.



For the situation described above, it must be with the approved application to
the real estate administrative departments to altering the purpose of the
Leasehold Premises.


 
XVI.
During the term of the agreement, the Tenant cannot sub-contract its liability
of using the whole Leasehold Premises or partially to any third party.



XVII.
During the term of the agreement, if the Landlord desires to lease the
possession of the Leasehold Premises wholly or partially to any third party, the
Landlord shall inform the Tenant one month prior in written form.



When the possession of the Leasehold Premises is delivered to the third party,
the Landlord shall inform the third party to continue executing the agreement
while signing the contract with the third party.


XVIII.
During the term of the agreement, when one of these conditions occurs, the
agreement can be terminated or altered;

 
a)
For force majeure and unexpected issues that disables the prevents continuation
of this agreement;

 
b)
The government confiscates, purchases, or tears down the building where the
Leasehold Premises is located;

 
c)
Both parties agree to alter or terminate the agreement.



 
XIX.
When one of these conditions occurs, the Landlord shall ask for compensation
from the Tenant for the losses caused:

 
a)
The Tenant delays paying the monthly rent for over 30 days (one month);

 
b)
The Tenant’s delayed payment may cause the loss of the Landlord over
RMB29,328,15;

 
c)
The Tenant takes the Leasehold Premises in use of the illegal behaviors to
damage the public interest or the others;

 
d)
The Tenant alters the structure or purpose of the Leasehold Premises without the
consent of the Landlord.

 
e)
The Tenant breaches the term XIV of the agreement and fails to fulfill its
liability of fixing the faults and paying for relative expenses which leads to
the severe damage made to the Leasehold Premises and its facilities;

 
f)
The Tenant renovates the Leasehold Premises without the consent of the Landlord
and the approval of the relative government;

 
g)
The Tenant sub-contracts the Leasehold Premises to be used by the third party
without the consent of the Landlord.


 
 

--------------------------------------------------------------------------------

 



   
Apart from asking for compensation of the Tenant for breaching terms of the
agreement, the Landlord shall reserve the right of terminating or altering the
agreement.
 
XX.
When one of these conditions occurs, the Tenant shall ask for compensation from
the Landlord for the losses caused because:

 
a)
The Landlord fails to submit the Leasehold Premises over 30 days (one month);

 
b)
The Landlord breaches the term XI of the agreement and disables the Tenant to
rent the Leasehold Premises as described above;

 
c)
The Landlord breaches the term XIII of the agreement and fails to fulfill its
liability of fixing the faults and paying for relative expenses.

 
d)
The Landlord makes alterations to the buildings or improvements on the Premises
or construct any building or make any other improvements on the Premises without
the prior written consent of the Tenant and the approval of the relative
government.



Apart from asking for compensation of the Landlord for breaching terms of the
agreement, the Tenant shall reserve the right of terminating (after getting
compensation from the Landlord, the Tenant shall inform the Landlord to turn
back the Leasehold Premises) or altering the agreement.


For the period of time between being informed by the Landlord to getting
compensation from the Landlord, the Tenant shall pay for monthly rent.


 
XXI.
After the expiration of the agreement, the Tenant shall leave and turn back the
Leasehold Premises to the Landlord within 5 days, and ensure the Leasehold
Premises and its facilities are in goods conditions (except for those within the
range or ordinary damage). Simultaneously, the Tenant shall pay off all the
relative expenses and complete the procedure needed.



If the Tenant fails to leave and turn back the Leasehold Premises to the
Landlord within the time described above, the Landlord is liable of regaining
the Leasehold Premises and ask for double rent for the exceeding time.


XXII.
When the agreement expires, if the Tenant desires to continue renting the
Leasehold Premises, the Tenant shall apply to the Landlord to renew the lease 3
months prior to the expiration date. Upon the same conditions, the Tenant has
the priority of renting the Leasehold Premises over the others.



Both parties shall resign an agreement while agreeing on the renewal, and
re-register at the administrative office.


XXIII.
Both parties are liable of fulfilling the terms of the agreement. Any party
breaching the agreement shall be liable according to the relative terms.



XXIV.
Both parties may specify the issues not stated in the agreement in the appendix,
the contents of which is constructed as a part of the agreement and valid as a
whole upon signature of both parties.



Upon agreeing on the alterations of the agreement, both parties shall register
at the original registration office. The agreement altered and registered is
valid as the original one.


XXV.
If disputes occur with regards to the execution of the agreement, both parties
shall resolve the disputes with friendly negotiation. If negotiation fails to
resolve the disputes, both parties can apply to registration office for
conciliation; and when conciliation fails, both parties can sue at the People’s
Court.



XXVI.
This agreement shall come into effect commencing as of the Date of Execution
after the effective signature of both parties.


 
 

--------------------------------------------------------------------------------

 





Both parties shall have the agreement registered at administrative office within
ten days after the effective date.


XXVII.
Please refer to the Chinese version for this agreement.



XXVIII.
This agreement is in quadruplicate, while the Landlord holds 2 originals, and
the Tenant, the contract registration office and the relative government office
holds one original copy respectively.





Landlord:                                            (chopped)


Legal Representative:


Contact number:


Bank Account:


Authorized Representative:                                          (chopped)


Date: July 10, 2007








Tenant:                                            (chopped)


Legal Representative:


Contact number:


Bank Account:


Authorized Representative:                                          (chopped)


Date: July 10, 2007






Registration:                                            (chopped)




Registration office:                                            (chopped)




Date: July 16, 2007
 

--------------------------------------------------------------------------------
